Citation Nr: 0907296	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for residuals, laceration 
of the right middle finger. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable rating for 
residuals, laceration of the right middle finger. 

The Board remanded the instant claim for further development. 
The claim is now ready for appellate review. 


FINDING OF FACT

The Veteran's right middle finger scar is painful on 
examination. 


CONCLUSION OF LAW

The criteria for a 10 percent rating and no more for 
residuals, laceration of the right middle finger have been 
approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, 
Diagnostic Code 7804 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting.  Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007).  Effective May 30, 2008, VA amended its regulation to 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
previously stated that VA will request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided.  See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).  

In this case, the required VCAA notification was provided in 
a March 2006 letter. In Vazquez-Flores v. Peake, 22 Vet. App. 
(2008), it was held in part that if the Diagnostic Code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement to the 
Veteran. Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the Veteran's claim, the Veteran 
received notice in October 2008 as to evidence he should 
provide VA to substantiate his claim.  He was advised that he 
should provide information as to how his disabilities had 
worsened in severity, and the types of medical treatment 
received as a result of the condition.  He was advised that 
he could submit statements from his doctors discussing his 
disabilities' symptoms, and statements from people who have 
witnessed how the Veteran's disabilities affect him. In the 
October 2008 VCAA letter, he was told that VA could assist 
him in obtaining medical records, employment records, and 
records from other Federal agencies, to include the Social 
Security Administration. 

In December 2008, September 2005, the Veteran was issued a 
Supplemental Statement of the Case (SSOC) which included the 
schedular disability rating criteria and readjudicated the 
claim.  

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this 
case, VA has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims.  
The record includes VA medical evidence, and a statement from 
the Veteran. There are no known additional records or 
information to obtain. The Veteran was offered a hearing in 
connection with the claims but he declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claim. 


Increased Rating

The Veteran maintains that the residuals of his service-
connected right middle finger laceration are more severe than 
the current evaluation reflects. He states that he has pain, 
stiffness, sensitivity, and decreased flexion motion with 
regard to his right middle finger. He works for the Postal 
Service and maintains that it affects the lifting, pushing, 
and pulling related to his right middle finger. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran. 38 C.F.R. § 
4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for residuals, laceration of the right 
middle finger was granted by rating decision of 
December 1985, and a noncompensable rating was granted 
effective June 1985. That noncompensable rating has been in 
effect since that time. 

The Veteran underwent VA examination in April 2006. He 
complained of right middle finger pain. He related no 
hospitalization or trauma to the right middle finger. He 
complained of decreased strength and dexterity of the right 
hand. Physical examination revealed no gap between the thumb 
pad and the tips of the fingers on an attempted opposition of 
the thumb to the fingers. His right hand strength and 
dexterity were not normal. Pushing, pulling, twisting, 
probing, writing, and touching were described as normal. He 
had mild disablement with grasping. Range of motion of the 
right middle finger showed 0 degrees to 100 degrees of the 
proximal interphalangeal joint, 0 to 50 degrees of he distal 
interphalangeal joint, and 0 degrees to 90 degrees of the 
metacarpalphalangeal joint. There was no amputation, 
ankylosis, or deformity of the finger. There was no 
additional limitation of motion on repetitive use of the 
right middle finger. X-ray examination showed mild flexion 
deformity at the distal interphalangeal joint of the third 
digit, otherwise normal x-ray. The diagnosis was right middle 
finger laceration status post suturing. The problem 
associated with the diagnosis was right middle finger pain. 
The examiner indicated that there was no significant effects 
on the Veteran's usual occupation and there were no problems 
on his ability to follow daily activities. 

His dominant hand is his right hand. Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination. Only one 
hand shall be considered dominant. 38 C.F.R. § 4.69 (2008).

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including 38 C.F.R. § 4.118, 
have been substantially revised.  These revisions were 
effectuated as of October 23, 2008. This new regulation, 
however, indicates that the revised provisions are applicable 
only to claims received on or after October 23, 2008. 
Accordingly, these revisions do not apply to the present 
case. 73 Fed. Reg. 54708 (Sept. 23. 2008). Rather, the 
Veteran's claim will be considered solely under the criteria 
effective as of the date of the claim. 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted. 

Under Diagnostic Code 7804, the existence of a superficial 
scar (not associated with underlying soft tissue damage) that 
is painful on examination warrants a 10 percent rating, which 
is the maximum rating available under this Diagnostic Code. 
38 C.F.R. § 4.118, Diagnostic Code 7804.

In this case, the Veteran's diagnosis of the scar of the 
right middle finger indicates that there is right middle 
finger pain associated with the scar. This warrants a 
10 percent rating , which is the maximum rating under 
Diagnostic Code 7804. 



Diagnostic Code 7805 provides for rating scars based on 
limitation of motion of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805. Diagnostic Code 5229, is the diagnostic 
code for limitation of motion for the middle finger. A 10 
percent rating is the maximum rating available under this 
diagnostic code and the Veteran's examination showed no 
evidence of limitation of motion of the middle finger, 
sufficient to warrant a compensable rating. 

There was no amputation or ankylosis of the right middle 
finger and the Veteran does not warrant a rating under either 
of those diagnostic codes. There was also no additional loss 
of motion based on repetitive use and therefore, there is no 
basis for an increase in the 10 percent rating based on 
Deluca. 

Finally, there is no evidence of record showing the Veteran's 
residuals, laceration of the right middle finger has markedly 
interfered with the Veteran's employment status beyond that 
interference contemplated by the assigned schedular 
disability rating. There is also no indication that the 
Veteran's right middle finger scar has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  He has not had any hospitalization for his right 
middle finger and although he claims that the right middle 
finger affects his employment, the April 2006 VA examiner 
specifically indicated that the right middle finger 
disability placed no significant effects on his usual 
occupation. The Veteran's symptoms for his right middle 
finger has been shown as contemplated on a schedular basis. 
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases. See Bagwell v 
. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence favors the claim for a 10 percent compensable 
rating for a painful scar of the right middle finger, and no 
more.  




ORDER

A 10 percent rating for residuals, laceration of the right 
middle finger, and no more, is granted. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


